                 Case 21-21294-GLT                      Doc 9         Filed 06/09/21 Entered 06/09/21 14:11:41     Desc Main
                                                                      Document      Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                  IN RE: Daniel Obremski                                                               CHAPTER 7
                                Tami Obremski
                                            Debtor(s)                                             BKY. NO. 21-21294 GLT


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of COMMUNITY LOAN SERVICING, LLC
                    and index same on the master mailing list.



                                                                 Respectfully submitted,


                                                                 /s/ ${s:1:y:_________________________}
                                                                     Maria Miksich
                                                                     08 Jun 2021, 21:24:12, EDT

                                                                 Brian C. Nicholas, Esq. (317240) ${c:1:n:bcn:att-y}
                                                                 Maria D. Miksich, Esq. (319383) ${c:1:n:mdm:att-y}
                                                                 Rebecca A. Solarz, Esq. (315936) ${c:1:n:ras:att-y}
                                                                 KML Law Group, P.C.
                                                                 BNY Mellon Independence Center
                                                                 701 Market Street, Suite 5000
                                                                 Philadelphia, PA 19106
                                                                 412-430-3594
                                                                 bkgroup@kmllawgroup.com




Document ID: 1896fe1d36fc6d7b22ea3831627075f3a0e2dcce5499b685defc647a44428096
